450 F.2d 947
UNITED STATES of America, Appellee,v.Kenneth James BRUNGES, Appellant.
No. 71-1203.
United States Court of Appeals,Ninth Circuit.
Nov. 5, 1971.

Michael S. N. Johnson, San Francisco, Cal., for appellant.
John F. Conney, Jr., Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before KOELSCH, CARTER and CHOY, Circuit Judges.
PER CURIAM:


1
Appellant was convicted and sentenced for failure to submit to induction into the armed forces in violation of 50 U.S.C. Sec. 462.  Appellant requested and was sent by the local board, a form 150 for application for conscientious objector status, but he neither completed nor returned the form to his local board.  He contends he failed to do so because he was misled by the form 150.  The form asked whether the registrant believed in a Supreme Being.


2
The appellant asserts that because he does not believe in the orthodox concept of a Supreme Being, he did not think he could qualify for classification as a conscientious objector.  He further asserts the board acted improperly when it failed to notify him that the question had been deleted from a revised form which went into effect a month after the appellant received his form 150.


3
We find no merit in either contention.  In United States v. Yoha (9 Cir. 1971), 445 F.2d 816, this court held that it was not misleading to inquire whether the basis of belief was religious, as was done by Selective Service through its form 150.


4
The board did not act improperly in failing to notify the appellant of the revised form.  The form sent the appellant was current at the time it was sent.  Had he returned the form completed and stated a valid claim for objector status, the board would have considered it.  The form sent the appellant was sufficient for the purposes intended and the board was under no duty to send the appellant a revised form.


5
Affirmed.